UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATA S. BOB,

                                  Petitioner,

                      -against-
                                                                   19-CV-9590 (CM)
THOMAS DECKER, DHS/ICE DIRECTOR OF
DETENTION/REMOVAL; HUDSON                                      ORDER OF DISMISSAL
COUNTY CORRECTIONS &
REHABILITATION (JAIL) WARDEN;
MEDICAL DEFENDANTS (JOHN DOE),

                                  Respondents.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated October 29, 2019, the Court directed Petitioner, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) or pay the $5.00 fee

required to file a writ of habeas corpus in this Court. That order specified that failure to comply

would result in dismissal of the petition. Petitioner has not filed an IFP application or paid the

fee. Accordingly, the petition is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 2, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
